UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-690 THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1242500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , YORK, PENNSYLVANIA 17401 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (717) 845-3601 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ YES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Small Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YES ýNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, No par value 11,410,578 Shares outstanding as of May 8, THE YORK WATER COMPANY PART I - FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets (In thousands of dollars, except per share amounts) (Unaudited) (Unaudited) As of As of Mar. 31, 2009 Dec. 31, 2008 ASSETS UTILITY PLANT, at original cost $ 254,340 $ 246,613 Plant acquisition adjustments (2,770 ) (1,364 ) Accumulated depreciation (35,986 ) (34,429 ) Net utility plant 215,584 210,820 OTHER PHYSICAL PROPERTY: Less accumulated depreciation of $165 in 2009 and $162 in 2008 558 562 CURRENT ASSETS: Receivables, less reserves of $228 in 2009 and $195 in 2008 3,307 3,243 Unbilled revenues 2,328 2,687 Recoverable income taxes 216 131 Materials and supplies inventories, at cost 750 741 Prepaid expenses 587 412 Deferred income taxes 156 133 Total current assets 7,344 7,347 OTHER LONG-TERM ASSETS: Deferred debt expense 1,981 2,013 Notes receivable 524 536 Deferred regulatory assets 15,713 15,972 Restricted cash-compensating balance 500 - Other 3,208 3,192 Total long-term assets 21,926 21,713 Total Assets $ 245,412 $ 240,442 The accompanying notes are an integral part of these statements. Page 2 THE YORK WATER COMPANY Balance Sheets (In thousands of dollars, except per share amounts) (Unaudited) (Unaudited) As of As of Mar. 31, 2009 Dec. 31, 2008 STOCKHOLDERS' EQUITY AND LIABILITIES COMMON STOCKHOLDERS' EQUITY: Common stock, no par value, authorized 46,500,000 shares, $ 58,325 $ 57,875 issued and outstanding 11,407,184 shares in 2009 and 11,367,248 shares in 2008 Retained earnings 11,955 11,891 Total common stockholders' equity 70,280 69,766 PREFERRED STOCK, authorized 500,000 shares, no shares issued - - LONG-TERM DEBT, excluding current portion 91,803 83,612 COMMITMENTS - - CURRENT LIABILITIES: Short-term borrowings - 6,000 Current portion of long-term debt 2,741 2,741 Accounts payable 2,379 2,011 Dividends payable 1,193 1,192 Accrued taxes 89 75 Accrued interest 1,299 1,080 Other accrued expenses 1,499 1,097 Total current liabilities 9,200 14,196 DEFERRED CREDITS: Customers' advances for construction 17,942 18,258 Deferred income taxes 20,425 19,549 Deferred employee benefits 9,783 9,758 Other deferred credits 2,547 2,789 Total deferred credits 50,697 50,354 Contributions in aid of construction 23,432 22,514 Total Stockholders' Equity and Liabilities $ 245,412 $ 240,442 The accompanying notes are an integral part of these statements. Page 3 THE YORK WATER COMPANY Statements of Income (In thousands of dollars, except per share amounts) (Unaudited) Three Months Ended March 31 2009 2008 WATER OPERATING REVENUES: Residential $ 5,533 $ 4,736 Commercial and industrial 2,522 2,149 Other 719 621 8,774 7,506 OPERATING EXPENSES: Operation and maintenance 1,797 1,625 Administrative and general 1,851 1,762 Depreciation and amortization 1,069 886 Taxes other than income taxes 86 241 4,803 4,514 Operating income 3,971 2,992 OTHER INCOME (EXPENSES): Interest on debt (1,271 ) (1,166 ) Allowance for funds used during construction 98 172 Other income (expenses), net (341 ) (143 ) (1,514 ) (1,137 ) Income before income taxes 2,457 1,855 Federal and state income taxes 960 649 Net income $ 1,497 $ 1,206 Basic Earnings Per Share $ 0.13 $ 0.11 Cash Dividends Declared Per Share $ 0.126 $ 0.121 The accompanying notes are an integral part of these statements. Page 4 THE YORK WATER COMPANY Statements of Common Stockholders' Equity and Comprehensive Income (In thousands of dollars, except per share amounts) For the Periods Ended March 31, 2009 and 2008 (Unaudited) Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2008 $ 57,875 $ 11,891 $ - $ 69,766 Net income - 1,497 - 1,497 Dividends ($.126 per share) - (1,433 ) - (1,433 ) Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans 450 - - 450 Balance, March 31, 2009 $ 58,325 $ 11,955 $ - $ 70,280 Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2007 $ 56,566 $ 10,986 $ (280 ) $ 67,272 Net income - 1,206 - 1,206 Other comprehensive income: Unrealized loss on interest rate swap, net - - (231 ) (231 ) Comprehensive income 975 Dividends ($.121 per share) - (1,363 ) - (1,363 ) Issuance of common stock under dividend reinvestment and employee stock purchase plans 249 - - 249 Balance, March 31, 2008 $ 56,815 $ 10,829 $ (511 ) $ 67,133 The accompanying notes are an integral part of these statements. Page 5 THE YORK WATER COMPANY Statements of Cash Flows (In thousands of dollars, except per share amounts) (Unaudited) (Unaudited) Three Months Three Months Ended Ended Mar. 31, 2009 Mar. 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,497 $ 1,206 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,069 886 Increase in deferred income taxes 779 317 Other 9 (46 ) Changes in assets and liabilities: Decrease in accounts receivable, unbilled revenues and recoverable income taxes 161 432 Increase in materials and supplies and prepaid expenses (184 ) (58 ) Increase in accounts payable, accrued expenses, regulatory and other liabilities, and deferred employee benefits and credits 831 646 Increase in accrued interest and taxes 233 51 (Increase) decrease in regulatory and other assets 9 (114 ) Net cash provided by operating activities 4,404 3,320 CASH FLOWS FROM INVESTING ACTIVITIES: Utility plant additions, including debt portion of allowance for funds used during construction of $55 in 2008 and $96 in 2008 (2,399 ) (4,580 ) Acquisitions of water systems (2,165 ) - Increase in compensating balance (500 ) - Decrease in notes receivable 12 24 Net cash used in investing activities (5,052 ) (4,556 ) CASH FLOWS FROM FINANCING ACTIVITIES: Customers' advances for construction and contributions in aid of construction 61 171 Repayments of customer advances (358 ) (318 ) Proceeds of long-term debt issues 8,715 3,583 Repayments of long-term debt (5,524 ) (3,839 ) Borrowings (repayments) under short-term line of credit agreements (1,000 ) 2,000 Changes in cash overdraft position (264 ) 746 Issuance of common stock 450 249 Dividends paid (1,432 ) (1,356 ) Net cash provided by financing activities 648 1,236 Net change in cash and cash equivalents - - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ - $ - Supplemental disclosures of cash flow information: Cash paid during the period for: Interest, net of amounts capitalized $ 966 $ 1,061 Income taxes 139 117 Supplemental schedule of non-cash investing and financing activities: Accounts payable includes $1,254 in 2009 and $1,055 in 2008 for the construction of utility plant. Accounts payable and other deferred credits includes $76 in 2009 and $155 in 2008 for the acquisition of water systems. Contributions in aid of construction includes $51 in 2008 of contributed land. Short-term line of credit borrowings amounting to $5,000 were reclassified as long-term borrowings in 2009. The accompanying notes are an integral part of these statements. Page 6 THE YORK WATER COMPANY Notes to Interim Financial Statements (In thousands of dollars, except per share amounts) 1. Basis of Presentation The interim financial statements are unaudited but, in the opinion of management, reflect all adjustments, consisting of only normal recurring accruals, necessary for a fair presentation of results for such periods. Because the financial statements cover an interim period, they do not include all disclosures and notes normally provided in annual financial statements, and therefore, should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report to Shareholders for the year ended December 31, Operating results for the three month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2. Basic Earnings Per Share Basic earnings per share for the three months ended March 31, 2009 and 2008 were based on weighted average shares outstanding of 11,374,131 and 11,266,318, respectively. Since the Company has no common stock equivalents outstanding, there is no required calculation for diluted earnings per share. 3. Reclassification Certain 2008 amounts have been reclassified to conform to the 2009 presentation.Such reclassifications had no effect on the income statement, stockholders’ equity and comprehensive income statement or cash flow category reporting. 4. Vacation Accrual During the first quarter of 2009, the Company determined that it had understated the amount of accrued vacation recorded in its financial statements.As a result, the Company recorded additional salaries and wages expense of $257 under Statement of Financial Accounting Standards (SFAS) No. 43, “Accounting for
